COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                               October 22, 2015
                              No. 10-14-00298-CV
                                       
                       IN THE MATTER OF J.G., A JUVENILE
                                       
                                       
                                       
                         From the 272nd District Court
                             Brazos County, Texas
                           Trial Court No. 122-J-14
                                       
--------------------------------------------------------------------------------
JUDGMENT

This proceeding has been considered by the Court.  Because the Court finds that there was no error in the trial court's judgment; it is the judgment of this Court that the trial court's judgment signed on September 8, 2014 is affirmed.
	It is further ordered that the State of Texas, is awarded judgment against Brenda Gonzalez for the appellate costs that were paid, if any, by the State; and all unpaid appellate court costs, if any, are taxed against Brenda Gonzalez.
A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			

						By: ___________________________
							Nita Whitener, Deputy Clerk